                      Case 3:19-cv-01513-YY              Document 7          Filed 09/19/19         Page 1 of 1

AO 120 (Rev. 08/10)
                               Mail Stop 8                                               REPORT ON THE
            Director of the U.S. Patent and Trademark Office                     FILING OR DETERMINATION OF AN
 TO:                          P.O. Box 1450                                      ACTION REGARDING A PATENT OR
                       Alexandria, VA 22313−1450                                           TRADEMARK

      In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. 1116, you are hereby advised that a court action has been
filed in the U.S. District Court for the District of Oregon on the following
     Trademarks or         Patents (     the patent action involves 35 U.S.C. § 292):
 DOCKET NO.                     DATE FILED                    U.S. DISTRICT COURT
 3:19−cv−01513−YY               9/18/2019                     District of Oregon
 PLAINTIFF                                                                  DEFENDANT
 Battery Conservation Innovations, LLC                                      Leupold & Stevens, Inc.
       PATENT OR                    DATE OF PATENT                         HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                  OR TRADEMARK
 1 US 9.239,158 B2               1/19/2016                      Leigh M Rothschild
 2
 3
 4
 5
                      In the above−entitled case, the following patent(s)/trademark(s) have been included:

 DATE INCLUDED                   INCLUDED BY

                                                   Amendment             Answer           Cross Bill          Other Pleading
       PATENT OR                   DATE OF PATENT                         HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                 OR TRADEMARK
 1
 2
 3
 4
 5
                  In the above−entitled case, the following decision has been rendered or judgment issued:

 DECISION/JUDGMENT




 CLERK                                           (BY) DEPUTY CLERK                                   DATE
 MARY L. MORAN                                   J. Harper                                           9/19/2019
Copy 1Upon initiation of action, mail this copy to Director Copy 3Upon termination of action, mail this copy to Director
Copy 2Upon filing document adding patent(s), mail this copy to Director Copy 4Case file copy
